EXHIBIT 10.2

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

          THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment” or “Fourth
Amendment”) has been executed as of the 31st day of May, 2008, (the “Fourth
Amendment Effective Date”), by INDIAN-MARTIN, INC., a Nevada corporation,
(“Company”), and JPMORGAN CHASE BANK, N.A., successor by merger to BANK ONE,
NATIONAL ASSOCIATION, a national banking association (“Bank”).

Recitals

          1.       Company and Bank (collectively, the “Parties”) are parties to
a Credit Agreement, dated as of September 5, 2003, which has previously been
amended (as in effect immediately prior to the execution of this Amendment, the
“Existing Agreement”).

          2.       The Parties have determined that it is in their best
interests to amend the Existing Agreement, effective as of the Fourth Amendment
Effective Date, as set forth in this Fourth Amendment, and subject to the terms
and conditions of this Fourth Amendment.

Agreement

          NOW THEREFORE, in consideration of the Recitals and for other good and
valuable considerations, the receipt and sufficiency of which are hereby
acknowledged by each of the Parties to this Fourth Amendment, it is agreed as
follows:

          1.       Definitions. Terms which are defined in the Existing
Agreement shall have the same meanings in this Amendment as are ascribed to them
in the Existing Agreement, as amended hereby, excepting only those terms which
are expressly defined in this Amendment, which shall have the meanings ascribed
to them in this Amendment.

 

--------------------------------------------------------------------------------



          2.       Amendments to Existing Agreement.

          (a)     Amendments to Definitions. The following definitions, which
are set forth in Section 1.02 of the Existing Agreement, are amended and
restated in their entirety as of the Fourth Amendment Effective Date to read as
follows:

 

 

 

“Maximum Availability” means as of the date any determination thereof is to be
made, the lesser of: (i) the Borrowing Base as of such date, and (ii) the
following amounts during the respective time periods described:


 

 

 

 

 

Third Amendment Effective Date through December 31, 2007

 

$

30,000,000.00

 

January 1, 2008 through January 31, 2008

 

$

25,000,000.00

 

February 1, 2008 through May 31, 2008

 

$

20,000,000.00

 

June 1, 2008 through September 30, 2008

 

$

30,000,000.00

 

October 1, 2008 through October 31, 2008

 

$

45,000,000.00

 

November 1, 2008 through November 30, 2008

 

$

40,000,000.00

 

December 1, 2008 through December 31, 2008

 

$

30,000,000.00

 

January 1, 2009 through January 31, 2009

 

$

25,000,000.00

 

February 1, 2009 through June 30, 2009

 

$

20,000,000.00

 

July 1, 2009 through September 30, 2009

 

$

30,000,000.00

 

October 1, 2009 through October 31, 2009

 

$

45,000,000.00

 

November 1, 2009 through November 30, 2009

 

$

40,000,000.00

 

December 1, 2009 through December 31, 2009

 

$

30,000,000.00

 

January 1, 2010 through January 31, 2010

 

$

25,000,000.00

 

February 1, 2010 through Scheduled Maturity Date

 

$

20,000,000.00

 

          (b)     New Definitions. Section 1.02 of the Existing Agreement is
hereby amended, effective as of the Fourth Amendment Effective Date, by adding
thereto in appropriate alphabetical sequence the following new definitions:

 

 

 

The term “Fourth Amendment” means the Fourth Amendment to Credit Agreement,
dated as of the Fourth Amendment Effective Date, executed by and between the
Parties.

2

--------------------------------------------------------------------------------



 

 

 

The term “Fourth Amendment Effective Date” is used as defined in the Preamble of
the Fourth Amendment.

          3.       Representations and Warranties. Company represents and
warrants to Bank that:

          (a)      (i) The execution, delivery and performance of this Amendment
and all agreements and documents delivered pursuant hereto by Company have been
duly authorized by all necessary corporate action and do not and will not
violate any provision of any law, rule, regulation, order, judgment, injunction
or writ presently in effect applying to Company, or its articles of
incorporation, or result in a breach of or constitute a default under any
material agreement, lease or instrument to which Company is a party or by which
it or any of its properties may be bound or affected; (ii) no authorization,
consent, approval, license, exemption or filing of a registration with any court
or governmental authority, department, agency or instrumentality is or will be
necessary to the valid execution, delivery or performance by Company of this
Amendment and all agreements and documents delivered pursuant hereto; and
(iii) this Amendment and all agreements and documents delivered pursuant hereto
by Company are the legal, valid and binding obligations of Company, as a
signatory thereto, and are enforceable against Company in accordance with the
terms thereof.

          (b)     After giving effect to the amendments contained in this
Amendment, the representations and warranties contained in Article III of the
Agreement are true and correct on and as of the Fourth Amendment Effective Date
with the same force and effect as if made on and as of the Fourth Amendment
Effective Date, except that the representation in Section 3.01(d) of the
Agreement shall be deemed to refer to the Financial Statements of Company most
recently delivered to Bank prior to the Fourth Amendment Effective Date.

3

--------------------------------------------------------------------------------



          (c)     No Event of Default has occurred and is continuing or will
exist under the Existing Agreement, as amended hereby, as of the Fourth
Amendment Effective Date.

          4.       Conditions. The obligation of Bank to execute and to perform
this Amendment shall be subject to full satisfaction of the following conditions
precedent on or before the Fourth Amendment Effective Date:

          (a)     Copies, certified as of the Fourth Amendment Effective Date,
of such corporate documents of Company as Bank may request evidencing necessary
corporate action by Company with respect to this Fourth Amendment.

          (b)     This Amendment shall have been duly executed and delivered by
Company to Bank and this Amendment executed by Bank.

          (c)     Bank shall have received such additional agreements, documents
and certifications, fully executed by Company, as may be reasonably requested by
Bank.

          5.       Supplemental Documents and Further Assurances. Company shall
at any time on or after the Fourth Amendment Effective Date, and upon the
request of Bank, execute and deliver, or cause to be executed and delivered,
such additional documents, agreements and instruments as may be reasonably
required by Bank or appropriate to give full force and effect to the intents and
purposes of this Amendment and the Agreement. Company’s failure to comply with
the terms of this Section 5 within thirty (30) days after Bank’s request shall
at Bank’s sole discretion and election be deemed an Event of Default under
Section 7.01 of the Agreement.

          6.       Binding on Successors and Assigns. All of the terms and
provisions of this Amendment shall be binding upon and inure to the benefit of
the Parties and each of their respective successors, assigns and legal
representatives.

4

--------------------------------------------------------------------------------



          7.       Governing Law/Entire Agreement/Survival. This Amendment is a
contract made under, and shall be governed by and construed in accordance with,
the substantive laws of the State of Indiana applicable to contracts made and to
be performed entirely within such state and without giving effect to the
conflicts of laws rules or principles of any jurisdiction. This Amendment
constitutes and expresses the entire understanding between the Parties with
respect to the subject matter hereof, and supersedes all prior agreements and
understandings, commitments, inducements or conditions, whether express or
implied, oral or written. All covenants, agreements, undertakings,
representations and warranties made in this Amendment shall survive the
execution and delivery of this Amendment, and shall not be affected by any
investigation made by any Person. Except as expressly provided otherwise in this
Amendment, the Existing Agreement, as amended hereby, remains in full force and
effect in accordance with its terms and provisions.

          8.       WAIVER OF JURY TRIAL. EACH PARTY TO THIS AMENDMENT HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.

5

--------------------------------------------------------------------------------



          9.       WAIVER OF SPECIAL DAMAGES. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, COMPANY SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST
BANK, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AMENDMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS, THE TERM LOAN OR THE USE OF
THE PROCEEDS THEREOF.

          IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly
executed and delivered by their respective duly authorized signatories as of the
Fourth Amendment Effective Date.

 

 

 

 

 

 

INDIAN-MARTIN, INC.,

 

JPMORGAN CHASE BANK, N.A.,

 

a Nevada corporation

 

successor by merger to

 

 

 

 

BANK ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By: 

/s/ TERRY FRANDSEN

 

By: 

/s/ JOHN C. OTTESON

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

Terry Frandsen, Director

 

 

John C. Otteson, Vice President

 

 

(Printed Name and Title)

 

 

 

 

 

(“Company”)

 

 

(“Bank”)

 

6

--------------------------------------------------------------------------------